ROSEN & ASSOCIATES, P.C.
Counsel to the Debtor
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                           Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                  Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,
                                 Debtor.


                            NOTICE OF ADJOURNMENT
                             Debtor.
                  PLEASE TAKE NOTICE that the following matters, originally scheduled for

September 5, 2019 at 10:00 a.m., have been adjourned to September 25, 2019 at 10:00

a.m. (prevailing Eastern Time) before the Honorable Mary Kay Vyskocil, United States

Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York,

Courtroom 501, One Bowling Green, New York, NY 10004:

          (i)     The hearing on the Debtor's Motion for Authority to Pay an Expense Deposit

                  to Proposed Lender [Doc. Nos. 394 and 395];

          (ii)    The hearing on the Official Committee of Unsecured Creditors' Motion Pursuant

                  to Bankruptcy Code Sections 1104(a) and 1112(b) for Order Appointing a

                  Chapter 11 Trustee or Converting Case to a Chapter 7 Case [Doc. No. 404]; and

          (iii)   The status conference.


                                       [signature page follows]
Dated: New York, New York
       September 3, 2019


                                ROSEN & ASSOCIATES, P.C.
                                Counsel to the Debtor and Debtor
                                 in Possession

                                By:
                                        Paris Gyparakis
                                747 Third Avenue
                                New York, NY 10017-2803
                                (212) 223-1100




                            2
